IN THE COURT OF CRIMINAL APPEALS

OF TEXAS


 

        NO. 74,773      



EX PARTE LESTER CHARLES JOSEPH, Applicant




 

ON APPLICATION FOR A WRIT OF HABEAS CORPUS 

                            FROM CHAMBERS COUNTY                      

 Per Curiam.
O P I N I O N

 This is a post-conviction application for a writ of habeas corpus filed pursuant to Article
11.07, V.A.C.C.P.  Applicant was convicted of possession of more than 200 grams of cocaine
with intent to deliver and punishment, enhanced by a prior conviction, was assessed at fifteen
years imprisonment.  Appeal was dismissed because notice was untimely.  Joseph v. State,
No. 14-02-222-CR (Tex.App. - Houston [14th] delivered May 16, 2002, no pet.). 
	Applicant contends that he was denied his right to a meaningful appeal when his
counsel failed to timely file notice of appeal.  The record reflects counsel filed notice of appeal
which was deemed untimely by the Court of Appeals.  A hearing was conducted at which
Applicant testified that he wanted to appeal and that trial counsel said he would file the
appeal.  The trial court responded by appointing counsel to represent Applicant on appeal.
	Relief is granted.  Applicant is entitled to an out-of-time appeal in cause number 11416
in the 253rd Judicial District Court of Chambers County.  Applicant is ordered returned to that
point in time at which he may give written notice of appeal so that he may then, with the aid
of counsel, obtain a meaningful appeal.  For purposes of the Texas Rules of Appellate
Procedure, all time limits shall be calculated as if the sentence had been imposed on the date
that the mandate of this Court issues.  We hold that should Applicant desire to prosecute an
appeal, he must take affirmative steps to see that written notice of appeal is given within thirty
days after the mandate of this Court has issued.
DELIVERED:  October 8, 2003
DO NOT PUBLISH